DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if planar faces are required with rectilinear perimeters or not since the term “generally” is used in the claim to broaden the scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope et al. (6398815). Fig. 2E shows an orthopedic assembly comprising: an orthopedic component 205 that includes a bore 208; and a quasi-spherical member 202 positionable in the bore for removeably locking the quasi- spherical member to the orthopedic component.  Pope et al. show (Figs. 3I, 3J, 3M,3T) the quasi-spherical member can include a textured outer surface for contacting walls of the bore. With respect to claim 6, Pope et al. disclose (col. 43, lines 51,52) the textured outer surface covers from about 50% to about 80% of the quasi-spherical member. Regarding claim 7, Fig. 3T shows the textured outer surface includes at least one of a plurality of generally planar faces, a plurality of surface elements with polygonal perimeters, or a three-dimensional tessellation incorporating polygonal surfaces.
Claim(s) 1,3-5,8,10-14,16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koay et al. (2014/0018862).  Fig. 24 shows an orthopedic assembly comprising: a bone plate 1 and a bone fastener 10 that has a threaded shaft, the 1 including a top side 8, a bottom side 2, a tapered bore 3 extending entirely through the bone plate from the top side to the bottom side, the tapered bore including a smooth inner wall. Fig. 33 shows a bone fastener 500 including a quasi-spherical head 502 and the quasi-spherical head positionable in the tapered bore, wherein the quasi-spherical head includes a textured outer surface 503 for contacting the smooth inner wall of the tapered bore when the quasi-spherical head is positioned in the tapered bore of the bone plate using the jacket (paragraph 23 states recess for head is spherical) for immovably fixing the orientation of the quasi-spherical head relative to the bone plate as a result of forcible contact between one or more portions of the textured outer surface and the smooth inner wall via inserts. Please note the use of the transitional phrase “comprising” is an open ended clause and thus the inclusion of other elements in the prior art while not required by the claim, it must be noted that the scope of the claim does not exclude additional features. Regarding claim 11, Fig. 32 shows the textured outer surface of the quasi-spherical member includes a plurality of generally planar faces having rectilinear perimeters. Regarding claim 13, it can be seen (Fig. 20) that the top side 8 of the bone plate 1 includes an opening 3 into the tapered bore such that the tapered bore extends through the bone plate from the top side to the bottom side 2. With respect to claim 14, it can also be seen (Fig. 20) that the opening in the top side 8 is larger than the opening in the bottom side such that the tapered bore tapers inwardly from the top side toward the bottom side of the bone plate 1. With respect to claim 16, Fig. 33 shows that the quasi-spherical member comprises a head portion 502 of a bone fastener, the bone fastener 500 further including a shaft 504 extending from the head portion. Regarding claim 17, it can be construed the tapered bore is conical as seen in Fig. 19 and further Koay et al. disclose that the quasi-spherical heads disposed in the bores are conically tapered, thus they correspond to the contour of the bore. With respect to claims 18,19, it can be seen (Fig. 32) that the textured outer surface of the quasi-spherical member includes a plurality of surface elements (threads) with polygonal perimeters as it is shown with three surfaces and the surfaces 310,311 are planar as they form angles relative to one another. Regarding claim 20, it can be seen (Figs. 19,20) a second opening 3 into a second tapered bore in the bottom side of the bone plate 1, the second tapered bore including a smooth inner wall; and a second quasi-spherical member positionable in the second tapered bore for removeably locking the second quasi-spherical member to the bone plate (see Figs. 24,25), wherein the second quasi-spherical member includes a textured outer surface for contacting the smooth inner wall of the second tapered bore when the second quasi-spherical member is positioned in the second tapered bore of the bore plate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Koay et al. (2014/0018862) in view of Steinberg (2005/0085915). Koay et al. is explained supra. However, Koay et al. did not disclose portions of the textured outer surface of the quasi-spherical member are deformable upon forcible contact with the walls of the bore for fixing the position of the quasi-spherical member relative to the position of the orthopedic component. Steinberg teaches (Fig. 2A) a quasi-spherical member 1200 with a textured outer surface 1207 of which are deformable upon a force to fit the component in a bore, paragraphs 143,146. It would have been obvious to one of ordinary skill in the art to use a deformable outer surface textured structure as taught by Steinberg on the quasi-spherical member of Koay et al. such that when the surgeon or orthopedic doctor places the quasi-spherical member in the bone plate,  excessive force is not needed to place the quasi-spherical member in the bore since it is enabled to deform to some extent and assist in locking the components together.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koay et al. (2014/0018862) in view of Konieczynski et al. (2004/0127904). Koay et al. is explained supra. However, Koay et al. did not disclose the opening in the top side is smaller than the opening in the bottom side such that the tapered bore tapers inwardly from the bottom side toward the top side of the bone plate. Konieczynski et al. teach (Fig. 12D) that the bottom side 526’ of a bone plate 520’ has a larger diameter opening than an upper portion due to countersink 536’ to allow screw to be pushed through. Absent any unexpected results, it would have been obvious to one of ordinary skill to alternatively orient the taper with the larger opening on the bottom side and the smaller opening on the top side in the plate of Koay et al. and use a larger size opening on the bottom per the teaching of Konieczynski et al. if the surgeon chooses to use a resilient plate, see Konieczynski paragraph 98.  Further the plate of Koay is fully capable of being flipped or reversed if one so desires since the claims fail to distinguish any difference in a top side or bottom side other than reciting a large opening on one side than the other side. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799